Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An end effector configured to selectively grip a curvilinear sheet of material, wherein the curvilinear sheet of material defines a first sheet side having a curvilinear first side topography and an opposed second sheet side having a curvilinear second side topography, the end effector comprising: a first sheet-engaging surface configured to operatively engage the first sheet side and having a curvilinear first sheet-engaging surface topography that corresponds to the curvilinear first side topography; a second sheet-engaging surface configured to operatively engage the second sheet side and having a curvilinear second sheet-engaging surface topography that corresponds to the curvilinear second side topography; an actuation mechanism configured to selectively transition the end effector between an open orientation in which the end effector is configured to permit the curvilinear sheet of material to be positioned between the first sheet-engaging surface and the second sheet-engaging surface and a gripping orientation in which the end effector is configured to grip the curvilinear sheet of material between the first sheet-engaging surface and the second sheet-engaging surface; and the curvilinear sheet of material, wherein: (i) the curvilinear first side topography includes a first side raised region; (ii) the curvilinear second side topography includes a second side recessed region that is opposed to the first side raised region; (iii) the curvilinear first sheet-engaging surface topography includes a first sheet-engaging surface recessed region shaped to receive the first side raised region; (iv) the curvilinear second sheet-engaging surface topography includes a second sheet- engaging surface raised region shaped to be received within the second side recessed region; and (v) wherein, when the end effector selectively grips the curvilinear sheet of material, the second sheet-engaging surface raised region is at least partially received within the first sheet-engaging surface recessed region.”, as recited in Claim 1 specifically:
the structural and operative relationship between the end effector, curvilinear sheet of material, first side topography, second side topography, first sheet-engaging surface, first sheet-engaging surface topography, second sheet-engaging surface, second sheet-engaging surface topography, and actuation mechanism.  Especially as it relates to the first side raised region and second side recessed region, first sheet-engaging surface recessed region, and second sheet-engaging raised region, where the first sheet-engaging surface recessed region is shaped to receive the first side raised region and the second sheet-engaging surface raised region is shaped to be received within the second side recessed region when the end effector selectively grips the curvilinear sheet of material.
The art of record fails to render obvious the claimed combination of: “a method of gripping a curvilinear sheet of material with an end effector, the method comprising: positioning, while the end effector is in an open orientation, the curvilinear sheet of material between a first sheet-engaging surface of the end effector and a second sheet-engaging surface of the end effector; aligning a curvilinear first side topography of the curvilinear sheet of material with a curvilinear first sheet-engaging surface topography of the first sheet-engaging surface; and transitioning the end effector from the open orientation to a gripping orientation to grip the curvilinear sheet of material between the first sheet-engaging surface and the second sheet-engaging surface.”, as recited in Claim 12 specifically:
the structural and operative relationship between the curvilinear sheet of material, end effector, first sheet-engaging surface, and second sheet-engaging surface.  Especially as it relates to the method of gripping the curvilinear sheet of material with the end effector by gripping the curvilinear sheet of material with the first sheet-engaging surface and second sheet-engaging surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see response to non-final office action, filed 2022/07/07, with respect to the Examiner’s rejection of Claims 1-11 have been fully considered and are persuasive.  The Examiner’s rejection of Claims 1-11 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20090072441 A1 has been cited by the examiner as pertinent to the applicant’s disclosure because it discloses a press mechanism for engaging a sheet of material with raised and recessed regions related to one another to create a shape similar to the shape being transferred in the instant application..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652